DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 21, 25-28, 34-37 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is indefinite how the sum total of n and m can be 80 when the maximum value for n is 30 and the maximum value for m is 30.


Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 39 recites the limitation "the carbon chain" in claim 21.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, variable “a” already has a different definition in claim 1.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14, 21, 25-28, 34-37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hondo et al. (JP 03-290342 A).
Regarding claims 14, 21, 25, 27, 28, 34, 35, and 39:  Hondo et al. teach a building material composition comprising cement and a shrinkage reducing agent according to Formula I, (Examples; Table 1).  Hondo et al. teach the claimed amount (Examples; Table 1).  Hondo et al. teach that the alkylene group is two alkylene groups of 2 and 3 carbon atoms and that n is 1-20 (Constitution; page 3-4). 
The amount of oxyethylene and oxypropylene groups in Hondo et al. overlap the claimed ranges.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
The equivalent of claimed variable R of Hondo et al. is very similar to the claimed polyoxyalkylene of formula (I) (Examples).
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c).
Regarding claim 26:  Hondo et al. teach compounds that meet the claimed molar mass (Examples; Table 1).  
Regarding claim 36:  Hondo et al. teach that n is 1 to 20 in their formula (1) (page 3).
The range of n provides an overlapping molar mass.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 37:  Hondo et al. teach the claimed amount (Examples; Table 1).

Response to Arguments
Applicant's arguments filed 6/10/2022 have been fully considered but they are not persuasive. 
The Applicant has made the argument that Hondo fails to teach that A can be ethylene oxide and/or propylene oxides.  This is incorrect.  Hondo explicitly teaches a combination of 2 carbon (ethylene oxide) and 3 carbon (propylene oxide) (Constitution; page 3-4).
The Applicant has alleged unexpected results of lower long-term shrinkage values when using compounds with a mixture of EO and PO units.  This is not persuasive because the Applicant has not provided a direct comparison where the only difference is EO or PO versus a mixture of EO and PO.  In Example 1, 8 mol of PO were used and the final Mw was 680 g/mol.  In Example 2, 12 mol of EO were used and the final Mw was 680 g/mol.  Whereas in Example 4, 8 mol of PO and 8 mol of EO were used with a final Mw of 935 g/mol.  It cannot be determined whether the improvement in shrinkage reduction is due to using a mixture of EO/PO, or whether it is due to the overall increase of alkylene oxide groups and 38 wt% increase in molecular weight of the polyoxyalkylene.   


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763